Citation Nr: 1526999	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Meniere's disease, also claimed as vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 1988, from July 1999 to March 2000, from March 2003 to March 2004, and from August 2004 to July 2005.  He had additional service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay of another remand, but finds that such is necessary in order to clarify the most recent VA opinion of record.  The Veteran's claim was remanded by the Board in September 2014 in order to obtain a clear VA opinion as to whether the Veteran's current Meniere's disease had its initial onset while the Veteran was on active duty.  As noted in the introduction above, the Veteran had four periods of active duty with service in the U.S. Army National Guard interspersed throughout.  

In a November 2014 VA examination, the examiner diagnosed Meniere's disease and noted a date of diagnosis of 2009.  The examiner noted that the Veteran developed symptoms of vertigo "prior to discharge in 2009" at which time he maintained a diagnosis of Meniere's disease.  The examiner opined that the Veteran's Meniere's disease was "at least as likely as not related to the condition diagnosed on duty."  The examiner also stated that there was "no doubt the condition existed prior to service, however the condition is not caused by military service.  It would have occurred in any instance."  In a January 2015 addendum, the VA examiner clarified that the Veteran's Meniere's disease did not exist prior to service and that his previous statement suggesting this was in error.  The examiner opined that the Veteran's Meniere's disease "existed prior to discharge."  However, the examiner stated that even though the condition existed during military duty, it was not caused by military duty because it is a degenerative disease of the inner ear with no known external cause.

As noted above, the Veteran was not on active duty in the U.S. Army in 2009, as his last period of active duty ended in July 2005.  Thus, although the examiner stated that the Veteran's Meniere's symptoms were present in 2009, his Meniere's disease would not be considered to have been incurred during service unless they had their onset during a period of active service.  The term "active military, naval, or air service" is defined as "active duty" and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a) (2014).  "Active duty" is defined as "full-time duty in the Armed Forces, other than active duty for training."  38 U.S.C.A. § 101(21)(A); 38 C.F.R. § 3.6(c)(I).  "Active duty for training" includes "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A).

The Veteran's service treatment records and his statements of record suggest that the Veteran began experiencing symptoms consistent with Meniere's disease, such as vertigo, dizziness, falling, and lightheadedness, following his deployment to Kosovo, in 2004.  The VA examiner did not address this evidence or the Veteran's statements indicating that his Meniere's began during his third period of active duty service.  Accordingly, the Veteran's claim should be returned to the VA examiner who provided the November 2014 and February 2015 VA opinions to address the issue of whether the Veteran's Meniere's disease had its onset during active duty service, to include whether the Veteran's symptoms during a period of active duty service were an early manifestation of his current Meniere's disease.  

Also, the Board observes that the VA examiner's most recent opinion was to the effect that Meniere's disease was not related to service because a condition of service did not cause Meniere's disease and the Veteran would have developed Meniere's disease whether he was in military service or whether he was a civilian.  The VA examiner should be advised that service connection may be granted for a chronic disability which was manifested in service - a condition of service need not be the cause of the disability in order for service connection to be warranted where chronicity in service has been established.  Accordingly, the examiner should be requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current Meniere's disease was incurred in or caused by military service.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the opinions in November 2014 and January 2015, or an appropriate substitute.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies and tests must be accomplished.  Thereafter, based upon a complete review of the Veteran's claims file, including the Veteran's service treatment records, his post-service treatment records, and his lay statements of record, ask that the examiner provide a supplemental opinion regarding the following questions: 

*Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's Meniere's disease was first manifested during a period of active duty service?  Periods of active duty service date from July 1987 to February 1988, from July 1999 to March 2000, from March 2003 to March 2004, and from August 2004 to July 2005.

The examiner must provide a complete rationale and explanation for the basis of the opinion stated.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

